                                              Case 3:18-cv-07324-LB Document 15 Filed 01/13/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       GISELLE KIRKLAND, on behalf of herself            Case No. 18-cv-07324-LB
                                           and all others similarly situated,
                                  12
Northern District of California




                                                          Plaintiff,
 United States District Court




                                                                                             ORDER REMANDING CASE
                                  13
                                                   v.                                        Re: ECF No. 11
                                  14
                                           ESTES FORWARDING WORLDWIDE,
                                  15       LLC,
                                  16                      Defendant.

                                  17

                                  18
                                             The defendant removed this case to federal court on December 5, 2018.1 On December 20,
                                  19
                                       2018, the plaintiff moved to remand the case, and on January 3, 2019, the defendant filed a
                                  20
                                       statement of non-opposition on the ground that the plaintiff and the putative class members have
                                  21
                                       no Article III standing because they did not suffer a concrete harm.2 The court decides the motion
                                  22
                                       without oral argument under Civil Local Rule 7-1(b). Because the plaintiff and the putative class
                                  23
                                       do not have Article III standing, the court grants the motion and remands the case to the Superior
                                  24
                                       Court of California, County of San Francisco.
                                  25

                                  26
                                       1
                                  27     Notice of Removal – ECF No. 1 at 2–3 (¶4). Citations refer to material in the Electronic Case File
                                       (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Mot. – ECF No. 11 at 3; Response – ECF No. 14 at 4.

                                       ORDER – No. 18-cv-07324-LB
                                           Case 3:18-cv-07324-LB Document 15 Filed 01/13/19 Page 2 of 2




                                   1      This disposes of ECF No. 11.

                                   2      IT IS SO ORDERED.

                                   3      Dated: January 13, 2019

                                   4                                        ______________________________________
                                                                            LAUREL BEELER
                                   5                                        United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 18-cv-07324-LB            2
